—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered October 1, 1997, convicting him of murder in the second degree and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the trial court’s failure to instruct the jury that testimony of his prior violent acts against the murder victim were admitted into evidence for only a limited purpose constituted reversible error (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). The defendant never requested such a limiting instruction. In any event, the error was harmless in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230; People v Sanzo, 122 AD2d 817). The defendant stabbed his longtime companion, Eva Rosenthal, to death at 8 a.m., on an escalator ascending from a subway platform, in full view of several eyewitnesses. Furthermore, he gave the police a detailed statement which clearly excluded the defense of an accidental or unintentional stabbing.
The defendant’s sentence was not excessive (see, People v Wilner, 109 AD2d 908; People v Suitte, 90 AD2d 80). Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.